Title: Gerard E. Stack to Thomas Jefferson, 12 April 1819
From: Stack, Gerard E.
To: Jefferson, Thomas


          
            Sir,
            Philadelphia April 12. 1819.
          
          The friendship of Dr Cooper enables me to take the liberty of informing you that I purpose to set out for Charlottesville in the hope of acting as classical teacher, connected with the College now erecting near that place. I expect the Richmond Packet to sail tomorrow.
          
            I am, Sir, Your obedient Servant
            G. E. Stack.
          
        